Bloodworth, J.
1. In the brief of counsel for the plaintiff in error it is insisted that a new trial should be granted because the court refused to rule out the evidence embodied in ground 1 of the motion for a new trial, which shows two different and distinct offenses from the one for which the accused was on trial. No such question is raised in the motion for a new trial, but the only ground upon which the court was asked to exclude this evidence was “that it put in issue the character of the movant.” The evidence referred to did not put in issue the character of the defendant. Counsel for plaintiff in error did not insist in his brief that it did.
2. Eor no reason assigned was the excerpt from the charge, which is embraced in the 2d special ground of the motion for a new trial, erroneous. (See record for corrected copy of this excerpt.)
3. None of the other grounds of the motion for a new trial shows any reason wliy the judgment of the trial court should be reversed.
4. There is evidence to support the verdict, and the judgment is

Affirmed.


Broyles, O. J., and Luke, J., concur.